                Case: 2:20-cv-03987-EAS-KAJ Doc #: 41 Filed: 01/04/21 Page: 1 of 4 PAGEID #: 515
DENNIS E. MURRAY, SR.                                                                                     EMMETT MURRAY (1903-1980)
DENNIS E. MURRAY                                                                                          THOMAS MURRAY (1907-1974)
CHARLES M. MURRAY                                                                                       MICHAEL T. MURRAY (1944-2011)
MARGARET M. MURRAY                                                                                      W. PATRICK MURRAY (1940-2017)
JAMES L. MURRAY
                                                                                                                   FAX: (419) 624-0707
FLORENCE J. MURRAY
WILLIAM H. BARTLE
DONNA JEAN EVANS
JOSEPH A. GALEA
MATTHEW R. JANACK




                                                     January 4, 2021

            VIA ECF
            Magistrate Judge Kimberly A. Jolson
            United States District Court
            Southern District of Ohio
            Joseph P. Kinneary U.S. Courthouse
            Room 200
            85 Marconi Boulevard
            Columbus, OH 43215
                                                         Re: Smith v. First Energy Corp., et al.,
                                                         Case No. 2:20-cv-03755 and related and
                                                         consolidated cases


            Dear Magistrate Judge Jolson:

                    The undersigned attorneys represent Plaintiffs-Ratepayers in the three first-filed proposed
            class actions brought on behalf of FirstEnergy customers who seek redress in connection with the
            $61 million bribery payments which resulted in passage of House Bill 6. We submit this letter
            brief pursuant to your Notation Order dated December 21, 2020. ECF No. 34.

                    As Your Honor knows from the submission of the Joint Rule 26 Report, the parties have
            concluded their conference and now await this Court’s scheduling of a Rule 16 Initial
            Conference. Defendants requested that all discovery in these consolidated cases be stayed
            pending resolution of the criminal case which is before Judge Black. Plaintiffs-Ratepayers filed
            their opposition to Defendants’ motion for such relief (ECF No. 29) and, for the reasons set forth
            herein, we are prepared to proceed with at least limited discovery at this time.

                   On December 21, 2020, Your Honor directed the parties to submit letter briefs to address
            the impact of the preliminary injunction entered by Judge Christopher Brown in the Franklin
            County case(s), State v. FirstEnergy Corp. 1 At that time, Chief Judge Algenon Marbley of this


            1
                    On December 23, 2020, without seeking leave of Court, as required by Local Rule
            7.2(a)(2), Defendants filed a “Notice of Supplemental Authority,” which improperly advanced
            unsolicited arguments concerning Defendants’ pending motion to dismiss. Defendants’
            unauthorized filing should be stricken. See Vickers v. Fairfield Med. Ctr., No. 2:03-CV-858,
    Case: 2:20-cv-03987-EAS-KAJ Doc #: 41 Filed: 01/04/21 Page: 2 of 4 PAGEID #: 516



Court had not yet entered his Opinion & Order in In Employees Retirement System of the City of
St. Louis v. Jones, et al., Case No. 2:20-cv-04813, 2020 WL 7487839 (S.D. Ohio Dec. 21,
2020), 2 a securities fraud case in which defendants requested a stay of proceedings until
resolution of the pending motion to dismiss in a related case. Chief Judge Marbley considered
defendants’ arguments and denied the request to stay the prosecution of the securities fraud
claims arising out of the FirstEnergy bribery scheme. We believe his rationale should apply with
equal measure here, and that Plaintiffs-Ratepayers would be permitted to proceed with fact
discovery and, in particular, the production of documents by Defendants.

       Since the decisions of Judge Marbley and Judge Brown, the Supreme Court of Ohio
entered an order in In re Matter of Establishing the Clean Air Fund Rider Pursuant to R.C.
3706.46 on December 28, 2020. Ohio Supreme Court Case No. 2020-1488. The Court granted a
temporary stay of the charges to be assessed to customers to subsidize the Clean Air Fund and
allowed supplemental briefs to be filed within twenty days of the order. The Court also ordered
expedited briefing with the merits briefing to be completed within sixty days of filing of the
records and expressly barred any extensions. 12/28/2020 Case Announcements #2, 2020-Ohio-
6913. Supplemental briefing will be completed by January 19, 2021.

       There is ample further support in this District that Plaintiffs-Ratepayers should be
permitted to proceed with at least written discovery and document production even while the
criminal case is pending:

      •   ArmorSource LLC v. Kapah No. 2:18-cv-905, 2019 U.S. Dist. LEXIS 34909, 2019 WL
          1039748 (S.D. Ohio, March 5, 2019) (Smith, J.) where only one defendant was
          criminally charged yet moved for a stay of the entire matter:

          “At the same time, given the relatively large number of other defendants who have no
          criminal proceedings pending or impending, it makes sense for ArmorSource to continue
          its discovery efforts as to the remaining defendants rather than staying the entire
          case.” 2019 U.S. Dist. LEXIS 34909, at *5.

      •   Kirby Devs., LLC v. XPO Global Forwarding, Inc., No. 2:18-cv-500, 2018 U.S. Dist.
          LEXIS 197742, 2018 WL 6075071 (S.D. Ohio, Nov. 20, 2018) (Smith, J.):

          “But here, where there are no indications that a criminal investigation is actually ongoing
          as to Wilkin [the movant]. Thus, there is no way for the Court to evaluate the extent to
          which the two proceedings may overlap and the effects a criminal investigation might


2006 WL 5549247, at *1 n.1 (S.D. Ohio July 19, 2006) (Frost, J.) (citing Powell v. Computer
Credit, Inc., 975 F. Supp. 1034, 1040 n.3 (S.D. Ohio 1997) (Dlott, J.) (holding that a party
should seek leave of Court before filing a notice of supplemental authority)).
2
      For this Court’s convenience, attached to this letter brief is a copy of Chief Judge
Marbley’s Opinion & Order.
                                                   2
Case: 2:20-cv-03987-EAS-KAJ Doc #: 41 Filed: 01/04/21 Page: 3 of 4 PAGEID #: 517

       have on the civil litigation. Even if Wilkin had evidence of a criminal investigation, his
       Fifth Amendment concerns are attenuated by the lack of an indictment.” 2018 U.S. Dist.
       LEXIS 197742, at *14.

       For a co-defendant who had been criminally charged, Judge Smith relied on the Sixth
       Circuit’s decision in F.T.C. v. E.M.A. Nationwide, Inc., 767 F.3d 611 (6th Cir. 2014), and
       denied the stay. 2018 U.S. Dist. LEXIS 197742, at *15.

   •   Swink v. Montgomery Cty. Bd. of Commissioners, No. 3:16-cv-392, 2017 U.S. Dist.
       LEXIS 82968, 2017 WL 2349712 (S.D. Ohio May 31, 2017) (Newman, M.J., for Rice,
       J.):

       Where there was a pending criminal investigation targeting one party, Judith Sealey, the
       Court imposed a 90-day stay only of interrogatories and deposition of that party. 2017
       U.S. Dist. LEXIS 82968, at *8. “The Court, at this time, finds no need to impose any
       stay with regard to the production of documents from Defendant Sealey because she fails
       to show any Fifth Amendment implications arising from such production.” Id. at *7, fn.
       4. See also, U.S. v. Pelto, 1991 U.S. App. LEXIS 19703 (6th Cir.); Fisher v. U.S., 425
       U.S. 391 (1976).

   •   Sherrod v. Williams, No. 3:14-cv-454, 2016 U.S. Dist. LEXIS 198278, 2016 WL
       111608824 (S.D. Ohio, March 2, 2016) (Rice, J.)

       Court allowed 90-day stay of depositions in light of possible criminal charges and
       allowed other discovery to proceed. 2016 U.S. Dist. LEXIS 198278, *4, 11.

   •   Claborn v. Ohio, No. 2:11-cv-679, 2011 U.S. Dist. LEXIS 137629, 2011 WL 5999040
       (S.D. Ohio, Nov. 30, 2011) (Smith, J.)

       Plaintiff’s motion to stay pending appellate review of a criminal conviction was denied
       because the outcome of the appellate matter would not impact the matter pending before
       the court. 2011 U.S. Dist. LEXIS 137629, at *6-7.

   •   S.E.C. v. Abdallah, 313 F.R.D. 59, 65 (N.D. Ohio 2016) (Oliver, Ch.J.) (limited 90-day
       stay imposed while permitting the SEC “to continue discovery to the full extent permitted
       under the Federal Rules of Civil Procedure” with respect to document production).

         While Plaintiffs-Ratepayers believe that the appropriate path for this case to proceed is
aligned with Chief Judge Marbley’s rationale in his recent Order and Opinion, we also believe
that a streamlined discovery protocol can proceed at this time. In that light and because Judge
Timothy Black has scheduled a status conference in the criminal case for March 11, 2021, we
respectfully submit that the parties in these cases should: (1) promptly exchange their Rule
26(a)(1) initial disclosures; (2) be permitted to serve written interrogatories and requests for
production of documents; (3) issue subpoenas duces tecum to third party witnesses; and, (4)
refrain from noticing or taking depositions until after the status conference in the criminal case,


                                                 3
Case: 2:20-cv-03987-EAS-KAJ Doc #: 41 Filed: 01/04/21 Page: 4 of 4 PAGEID #: 518

at which time the parties and this Court will be in a better position to evaluate and assess how
further to proceed.

                                                     Respectfully submitted,

                                                     /s/Dennis E. Murray, Jr.
                                                     Dennis E. Murray, Jr. (0038509)
                                                     Margaret M. Murray (0066633)
                                                     MURRAY & MURRAY CO., L.P.A.
                                                     111 East Shoreline Drive
                                                     Sandusky, OH 44870-2517
                                                     Telephone:    (419) 624-3126
                                                     Facsimile:    (419) 624-0707
                                                     Email: dmj@murrayandmurray.com
                                                            mmm@murrayandmurray.com


                                                     /s/Richard M. Kerger
                                                     Richard M. Kerger (0015864)
                                                     The Kerger Law Firm, LLC
                                                     4159 Holland Sylvania Road, Suite 101
                                                     Toledo, OH 43623
                                                     Telephone:    (419) 255-5990
                                                     Email: rkerger@kergerlaw.com


                                                     /s/ Marvin A. Miller
                                                     Marvin A. Miller, Pro Hac Vice
                                                     Andrew Szot, Pro Hac Vice
                                                     MILLER LAW LLC
                                                     115 South LaSalle Street, Suite 2910
                                                     Chicago, IL 60603
                                                     Telephone:    (312) 332-3400
                                                     Facsimile:    (312) 676-2676
                                                     Email: mmiller@millerlawllc.com
                                                            aszot@millerlawllc.com


                                                     /s/Kevin P. Roddy
                                                     Kevin P. Roddy, Pro Hac Vice
                                                     Wilentz, Goldman & Spitzer P.A. NJ
                                                     90 Woodbridge Center Drive, Suite 900
                                                     Woodbridge, NJ 07095- 0958
                                                     Telephone:    (732) 855-6402
                                                     Facsimile:    (732) 726-6686
                                                     Email: kroddy@wilentz.com




                                                 4
